Ladner, J.,
concurring. — I am in accord with the • result arrived at by Judge Bolger’s opinion and with what he says therein except the portion in which he holds that the trustees may recoup advancements made out of principal when the salvage operation is completed, from income from any source whatever and that the trustees have a lien upon such other income until the overpayment is fully met.
*272As I have heretofore suggested in my concurring opinion in Doherty’s Estate, 49 D. & C. 453, at p. 456, I do not regard our own decision in the Nirdlinger case (34 D. & C. 36, modified by the Supreme Court on appeal in 331 Pa. at page 135) as binding on this point because it was predicated upon the proposition that all investments must be taken together in arriving at what the testator meant by the words “net income”. The Supreme Court on appeal rejected that view and ruled that each investment must be considered separately. Unless the Supreme .Court’s statement in its opinion on that appeal, viz (p. 173), “Life tenants should not be required to starve in order that remain-dermen may ultimately feast,” is mere sounding brass and tinkling cymbal, there should be no recoupment at all except out of and to the extent the proceeds of the completed salvage operation permit it. After all, there is no advantage in giving a life tenant the net rents during a salvage operation if she is afterward compelled.to restore a deficit to principal from her other income. Unduly protracting a salvage operation might give rise to such deficit, so whenever possible the property should be sold before such a situation arises.
The question whether recoupment should or should not be limited to the segregated property or its proceeds has not been regarded as settled by,the Nirdlinger decision, 331 Pa. 135, in at least two articles in the Fiduciary Review (see article by the editor of Fiduciary Review in issue of July 1938, page 3, and article by W. H. Conger, Jr., Esq., Fiduciary Review, February 1942). For these reasons and for the reasons expressed in my supplemental adjudication in this case, which I need not repeat, and under the authorities cited, I would rule that recoupment must be limited to the share of the proceeds to which the life tenant would be entitled, and that this is exactly what the Supreme Court meant when it said, at page 140:
“The worst that could happen to corpus would be that the property, when sold, would not bring enough to cover the advancements.”